Supplement dated March 17, 2010 to the R-1, R-2, R-3, R-4, and R-5 Classes Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. L ARGE C AP B LEND F UND I On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the LargeCap Blend Fund I to be acquired by the LargeCap S&P 500 Index Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S HORT -T ERM B OND F UND On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the Short-Term Bond Fund to be acquired by the Short-Term Income Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S TRATEGIC A SSET M ANAGEMENT ("SAM") F LEXIBLE I NCOME P ORTFOLIO On page 193, delete the Average Annual Total Returns table and substitute the following: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class R-1 Return Before Taxes 20.12% 3.30% 4.37% Class R-1 Return After Taxes on Distributions 18.67% 1.91% 2.81% Class R-1 Return After Taxes on Distribution and Sale of Fund Shares 13.13% 2.11% 2.86% Class R-2 Return Before Taxes 20.54% 3.47% 4.52% Class R-3 Return Before Taxes 20.64% 3.59% 4.59% Class R-4 Return Before Taxes 20.78% 3.69% 4.64% Class R-5 Return Before Taxes 21.08% 3.77% 4.68% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 6.33% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% -0.95% Capital Benchmark (25/75) Index (reflects no deduction for fees, expenses, or taxes) 11.16% 4.05% 4.74% MANAGEMENT OF THE FUNDS Fees Paid to Principal On page 284, in the "Fees Paid to Principal" table, for MidCap Growth, delete 0.69% and substitute 0.65%. On page 285, in the Fees Paid to Principal sub-section, add the following information before the paragraph that begins, "The Fund operates as a Manager of Managers.": L ARGE C AP G ROWTH F UND I Principal has voluntarily agreed to limit the Funds Management Fees. The fee waiver will reduce the Funds Management Fees by 0.09% (expressed as a percent of average net assets on an annualized basis). The expense limit may be terminated at any time. M ONEY M ARKET F UND Principal has voluntarily agreed to limit the Fund's expenses to the extent necessary to maintain a 0% yield. The voluntary expense limit may be terminated at any time. The distributor has voluntarily agreed to limit the Fund's Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.00% for each share class. The expense limit any be terminated at any time.
